DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Group I claims 1-15 in the reply filed on 1/6/2021 is acknowledged.
	Claims 16-20 are withdrawn as the non-elected group.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the electrode material layer-forming raw materials from two die heads adjacent to each other among the two or more die heads" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of applying art the limitations is broken into two parts. First the two or more die heads 
	Claim 10 requires that the shape of the electrode material forms a rectangle but further requires intermittent uncoated portions in a direction perpendicular to the longitudinal direction. The intermittent uncoated portions would not make the overall shape of the electrode material a rectangle. Claim 11 contains the same problem in describing the overall shape of the electrode.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRAI et al. (US 2020/0295345).
Regarding claims 1 and 15,
	HIRAI teaches a method of forming an electrode for an electrochemical device abstract. The method includes using multiple die heads 15a-d that deposit material onto a conveyed current collector to make an electrode [0062]. The electrode can be a cathode or an anode [0063]. The electrode is formed with a two layer structure [0068] and fig. 2 and utilizes different die heads to deposit the material as shown in figs. 5a-f. The current collector is a metal sheet [0054]. After formation the current collector with [0069]. The cutting step forms the electrodes that can be laminated into an electrochemical cell [0078].
Regarding claim 2,
	HIRAI teaches shifting the starting point for the upper layer of the two layer structure [0068]. Shifting the starting point creates a different pitch of the intermittent coating. In addition, the shape of the upper layer is smaller than the lower layer (different coating shape).
Regarding claim 3,
	HIRAI teaches a two layer stacking structure on the current collector from two die heads (adjacent in a longitudinal direction of the current collector) [0068]. The stacked layers are in contact with each other.
Regarding claim 4,
	The two layer structure in HIRAI forms an electrode shape that is cut apart and laminated together as described above.
Regarding claim 5,
	The current collector is conveyed relative to the die heads as shown in Fig. 4. The lower layer is formed by a first coating from an adjacent die head that is upstream from a die head that forms an upper layer, fig. 4.
Regarding claim 6,
	The specification defines “wet-wet” as a process in which deposition of adjacent dies is performed without an intermediate drying step. HIRAI does not have a drying step between adjacent die heads Fig. 4.
Regarding claim 9,
 as shown in fig. 1.
Regarding claim 12,
	The two layer electrode of HIRAI deposits to form layers 10a and 10b that together make the electrode 10.
Regarding claim 13,
	HIRAI teaches depositing material onto one side of a current collector as shown in Fig. 4.
Regarding claim 14,
 	HIRAI teaches forming an electrode on the reverse side after formation of the first two layer structure [0069]. As shown in fig. 2 the opposing electrodes are identical to each other in size and position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAI et al. (US 2020/0295345).
Regarding claims 7 and 8,
	HIRAI teaches cutting the current collector and with electrode material into a plurality of separate electrodes that are laminated as described above. The cutting step would naturally form rectangles which does not satisfy the limitation of a non-rectangular shape. However, changes in shape is a matter of choice for one of ordinary skill in the art that can be changed into any particular configuration based upon the desired shape (e.g. triangular, cylindrical, etc.), see MPEP 2144.04.IV.B.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712